The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.
 	Applicant’s amendment, filed 01/25/2022, has been entered.
Claims 4-6, 9-12, 14-18, 20-32, 34, 39, 41-72, 74 have been canceled.
Claims 1-3, 7-8, 13, 19, 33, 35-38, 40 and 73 are pending and currently under examination as they read on a method for treating lupus nephritis comprising administering a type II anti-CD20 antibody.

This Office Action will be in response to Applicant’s arguments / remarks, filed 01/25/2022.
The Rejections of Record can be found in the previous Office Actions, mailed 03/12/2021 and 09/27/2021.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 13, 19, 33, 35-38, 40 and 73 stand rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (Annals of the Rheumatic Diseases 2013; 72:A162, cited on IDS) evidenced by Boune et al (Antibodies 2020, 9(2):22) in view of Bai et al. (Clin Pharmacokinet 2012; 51:119-135, cited on IDS), Brunetta et al. (US 20060024295, cited on IDS) and Baehner et al. (US 20120251531, cited on IDS).
The applied reference has a common inventor/assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

The present claims are directed to a method of treating lupus comprising administering a type II anti-CD20 antibody wherein the antibody is obinutuzumab, aka, GA101, as evidenced by the instant disclosure (see, e.g., claim 40 and paragraph [0118] of specification).  Reddy et al. taught that obinutuzumab, a human, afucosylated antibody, is superior to type I anti-CD20 antibody at inducing in vitro cytotoxicity in B cells from SLE patients (see entire document).  It is noted that obinutuzumab comprises a biantennary oligosaccharide that is bisected by GlcNAc as evidenced by Boune et al. (see section 5.1.).  Given that Reddy taught obinutuzumab, it implicitly taught the recited sequences of CDRs, HV and LV.  Moreover, the taught method by Reddy would deplete circulating peripheral B cells as obinutuzumab is a known B cell depleter.     
Upon reading the teaching of Reddy et al., one of ordinary skill in the art would have been motivated to use obinutuzumab for treating SLE patients and thereby ameliorate or delaying the onset of lupus nephritis because Reddy taught that obinutuzumab would provide higher efficacy in B cell depletion.  Therefore, it would have been obvious to treat SLE or lupus nephritis comprising administering obinutuzumab.
Reddy et al. did not teach the dosing regimen as recited in the present claims, i.e., two exposures of the antibody, wherein each exposure comprises one or two doses of about 900-1100mg each at about 1.5-2.5 weeks apart.  However, it is noted that determination of dosing regimen is routinely determined by the ordinary artisan as of the effective filing date of the claimed invention and was known as result effective variables that depend on the conditions of the patients and pharmacokinetics.  For example, Bai et al. taught that determination of the dosing regimen of monoclonal antibody therapies would depend on multiple factors including pharmacokinetics, pharmacodynamics, exposure-response (efficacy/safety) relationship, disease burden, patient characteristics, compliance and pharmacoeconomics (see, e.g., Introduction).  The multitude of monoclonal antibodies shown in Table I of Bai supports that dosing regimen is a result effective variables and can be assessed as part of technical skill of ordinary artisan in the pertinent art.  Moreover, Applicant’s own work disclosed in Brunetta et al. (US 20060024295) has shown similar dosing regimen for another anti-CD20 monoclonal antibody for treating SLE with respect to two exposures and two dosages within each exposure (see, e.g., Treatment section starting paragraph [0102]).  Therefore, the recited dosing regimen in the present claims would be obvious to one of ordinary skill in the art through routine practice.  It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). One of ordinary skill in the art would appreciate the amount or dosage of the antibody in the therapy could be adjusted to achieve optimum therapeutic efficacy.
Regarding further administering an immunosuppressive agent such as mycophenolic mofetil (MMF), it is noted that MMF was a well-known immunosuppressive agent for treating SLE.  For example, Brunetta et al. (US 20060024295) taught that MMF can be used as a second medicament in anti-CD20 mAb therapy against SLE (see, e.g., paragraphs [0025], [0085] and 0119]). The rationale to support a conclusion that the claims would have been obvious is that all the claimed elements (e.g., using an anti-CD20 mAb and MMF for treating SLE) were known in the prior art and one skilled in the art could have arrived at the claimed invention by using known methods (i.e., administering obinutuzumab and MMF) with no change in their respective functions and the combination would have yielded nothing more than predictable results of treating SLE.  Given the teachings of Reddy and Brunetta, one of ordinary skill in the art would have been motivated to 
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.  

Response to Applicant’s argument
Applicant’s argument has been considered in full but has not been found convincing for reasons of record.  
Applicant argues that the claimed methods led to unexpected results that overcame previous failures of others to provide treatment for lupus and thereby fulfilling a long-felt need.  
In response, it is noted that just because other anti-CD20 antibodies have failed, it does not mean one of ordinary skill in the art would be discouraged in trying another anti-CD20 antibody, especially in view of the explicit motivation taught by Reddy et al. that the data provided suggest “type II mAbs (GA101-like) as an alternative…[B cell depleting]…agent for SLE in a clinical trial setting” (last sentence).  With regard to the alleged unexpected results, it is noted that although Applicant has demonstrated superior result in CRR with obinutuzumab, it is not unexpected given the teaching by Reddy et al. that obinutuzumab is effective and suprerior to other CD20 antibody at inducing cytotoxicity in B cells from patients with SLE (discussed in rejection of record).  In response to Applicant’s argument while relying on exhibit C that successful treatment of lupus with a variety of B cell-depleting therapies was highly unpredictable, it is noted that given the clear teaching of Reddy et al. to use type II mAbs such as GA101 for treating SLE in a clinical trial setting, one of ordinary skill would have been motivated to use GA101 to treat SLE in patients. The standard for obviousness does not require absolute predictability, only a reasonable expectation of success.  Furthermore, undertaking further study does not imply lack of awareness of the likely result; rather, studies are frequently conducted to confirm what is suspected to be true.  Applicant ignores the clear teaching of Reddy et al. to use type II mAbs such as GA101 for treating SLE in a clinical trial setting.  Therefore, the argument has not been found convincing.
Therefore, rejection is maintained.

Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        April 8, 2022